[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________           FILED
                                                   U.S. COURT OF APPEALS
                                No. 08-16973         ELEVENTH CIRCUIT
                                                      FEBRUARY 8, 2010
                            Non-Argument Calendar
                                                          JOHN LEY
                          ________________________
                                                        ACTING CLERK

                   D. C. Docket No. 08-00218-CV-OC-10GRJ

NATHAN HILL,


                                                               Petitioner-Appellant,

                                      versus


WARDEN, FCC COLEMAN - USP II,
Warden Drew,

                                                             Respondent-Appellee.


                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________
                              (February 8, 2010)

Before CARNES, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

     Nathan Hill, a pro se federal prisoner serving a life sentence, appeals the
district court’s dismissal of his petition for writ of habeas corpus filed pursuant to

28 U.S.C. § 2241. This petition is Hill’s third attempt to collaterally attack the

validity of his underlying conviction for engaging in a continuing criminal

enterprise.

      Typically, collateral attacks on the validity of a federal conviction or

sentence must be brought under 28 U.S.C. § 2255. Sawyer v. Holder, 326 F.3d

1363, 1365 (11th Cir. 2003). When a prisoner has previously filed a § 2255

motion to vacate, he must apply for and receive permission from the court of

appeals before filing a successive § 2255 motion. 28 U.S.C. §§ 2244(b), 2255(h).

A provision of § 2255, however, permits a federal prisoner, under very limited

circumstances, to file a habeas petition pursuant to § 2241. See 28 U.S.C. §

2255(e). That provision, known as the “savings clause,” provides that:

             An application for a writ of habeas corpus in behalf of a
      prisoner who is authorized to apply for relief by motion pursuant to
      this section, shall not be entertained if it appears that the applicant has
      failed to apply for relief, by motion, to the court which sentenced him,
      or that such court has denied him relief, unless it also appears that the
      remedy by motion is inadequate or ineffective to test the legality of
      his detention.

28 U.S.C. § 2255(e) (emphasis added). Accordingly, a court may entertain a §

2241 petition attacking custody resulting from a federally imposed sentence if the

petitioner establishes that the remedy provided for under § 2255 is “inadequate or



                                           2
ineffective to test the legality of his detention.” See id. A petitioner may not argue

the merits of his claim until he has “open[ed] the portal” to a § 2241 proceeding by

demonstrating the applicability of the savings clause. Id. at 1244 n.3.

      Hill filed his first § 2255 motion in 2003, which the trial court denied on

procedural and substantive grounds. In 2006, Hill filed an application with the

Seventh Circuit Court of Appeals for permission to file a second § 2255 motion

based on “newly discovered” evidence that a federal agent who investigated his

crime and testified at trial had a secret relationship with a “key witness” in the

case. The Seventh Circuit denied the application on two alternative grounds.

First, even assuming there was constitutional error, the evidence was “insufficient

to establish by clear and convincing evidence that no reasonable factfinder would

have found the movant guilty of the offense,” as is required to file a successive

petition under § 2255. 28 U.S. C. § 2255(h)(1). See also § 2244(b)(2)(B)(ii). The

Seventh Circuit concluded that the evidence adduced against Hill at his two-month

trial was “ovewhelming and included the testimony of many witnesses against

whom there [was] no suggestion of taint.” Second, Hill’s application was time-

barred by the one-year statute of limitations governing successive applications. §

2244(d)(1)(D).

      In 2008, Hill filed this petition pursuant to 28 U.S.C. § 2241 in the Middle



                                           3
District of Florida.1 The court dismissed the petition. Hill appeals that dismissal,

arguing that the district court erred when it found that § 2255 barred his § 2241

petition, and, under the standard set forth in Wofford v. Scott, 177 F.3d 1236, 1244

(11th Cir. 1999), § 2255’s savings clause did not apply. Specifically, he asserts

that § 2255 was “inadequate or ineffective” to test the legality of his detention

because the government suppressed the evidence about the investigator-witness

relationship until after the denial of his first § 2255 petition.2

       The availability of habeas relief under § 2241 presents a question of law that

we review de novo. Cook v. Wiley, 208 F.3d 1314, 1317 (11th Cir. 2000). The

burden is on the movant to establish the inadequacy or ineffectiveness of the §

2255 remedy. McGhee v. Hanberry, 604 F.2d 9, 10 (5th Cir. 1979).3 Hill has not

satisfied this burden.

       Although, if true, the personal relationship between a prosecutorial

investigator and a key government witness is troubling, Hill cannot show that §


       1
           Hill is now an inmate at a correctional facility in Florida.
       2
          Hill also filed a motion to strike the government’s response brief due to citation to the
record from the district court that considering his initial § 2255 motion and an order from our
circuit denying his appointment of counsel in this appeal. The government did not err in citing
to these documents that are part of the public record and procedural background of Hill’s case.
Therefore, Hill’s motion to strike the government’s response brief is denied.
       3
         The Eleventh Circuit, in an en banc decision, Bonner v. City of Pritchard, 661 F.2d
1206, 1209 (11th Cir. 1981), adopted as precedent decisions of the former Fifth Circuit rendered
prior to October 1, 1981.

                                                    4
2255's savings clause applies to permit his § 2241 petition. We have held that §

2255's savings clause only applies when: (1) the petitioner’s claim is based on a

retroactively applicable Supreme Court decision; (2) the holding of that Supreme

Court decision establishes that the petitioner was convicted of a nonexistent

offense; and (3) circuit law squarely foreclosed such a claim at the time it

otherwise should have been raised at the petitioner’s trial, appeal, or first § 2255

motion. Wofford, 177 F.3d at 1244. All three criteria must be satisfied, and Hill

can satisfy none.

      Hill’s claims rest on new evidence discovered after the denial of his first §

2255 petition, not “a retroactively applicable Supreme Court decision overturning

prior circuit precedent.” See id. at 1245. Hill had a procedural opportunity to raise

this new evidence in a successive § 2255 petition but could not satisfy the

AEDPA’s strict procedural hurdles for doing so. Moreover, we have expressly

held that the AEDPA’s restrictions on successive § 2255 motions, standing alone,

do not render that section “inadequate or ineffective” within the meaning of the

savings clause. Id. at 1245. Consequently, a petitioner like Hill who has filed a

previous § 2255 motion, and been denied, may not circumvent the restriction on

successive motions simply by filing a petition under § 2241. Id.

      Therefore, because Hill’s application for a successive habeas petition under



                                           5
§ 2255 was denied by the Seventh Circuit and he cannot satisfy any of the three

Wofford requirements, we hold that Hill failed to show that § 2255’s savings

clause applied to open a portal to a § 2241 proceeding. Id. at 1244 n.3, 1245. As a

result, we affirm the district court’s order dismissing Hill’s § 2241 petition.

      AFFIRMED.




                                           6